    Case 3:19-mc-00254-GAG Document 1-1 Filed 07/11/19 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA

                                   ADMINISTRATIVE ORDER NO. 200.2-25

                                                   FILED by _(^J D.C.

IN RE:                                                JUN 2 6 2002
EXEMPTION OF FEES FOR THE UNITED STATES               CLARENCE MADDOX
                                                     CIERK U.S. DIST. CT.
SECRET SERVICE TO ACCESS PAGER                       S.D. OF flA. . MIAMI




     The United States District Court for the Southern District of

Florida has case information online with the Public Access to Court

Electronic Records (PACER) website. The Court desires to encourage

the continued use of public access to this Court's data base and to

continue to promote public access and to avoid unreasonable burdens

on both the users and court staff in retrieving data. Therefore,

it is hereby

     ORDERED AND ADJUDGED that in accordance with the Miscellaneous

Fee Schedule pr6mulgated under 28 U.S.C. § 1913, 1914, 1926, and

1930, for the purpose of clarifying the judiciary's policy with

respect to granting exemptions from electronic public access fees

prescribed under those schedules, fche United States Secret Service

is hereby exempt from the prescribed fees for electronic access in

order to avoid unreasonable burdens and to promote public access to

such information.


     Mr. Robert Vespe, Director of Automation for the United States
   Case 3:19-mc-00254-GAG Document 1-1 Filed 07/11/19 Page 2 of 3




District Court, Southern District of Florida, shall provide the

PACER Service Center with any detailed information the Center my

require to implement this Order.

     DONE AND ORDERED in Chambers at Fort Lauderdale, Broward
                         .^•//\
County, Florida, fchis '--" / •"" day of June, 2002.




                                        ^%%^
                                WILLIAM J. ZLOCH
                                Chief United States District Judge




Copies furnished;

Clarence Maddox, Court Administrator*Clerk of Court
Robert Vespe, Director" of AuComation
PACER Service Center
John Large, Assistant Special Agent in Charge
 United States Secret Service                           Certified to be a true and
                                                    correct copy of the documenfon file
                                                        Clarence M^dox^Clerk,
                                                          ^LI.S. Dis/tnct Q6urt
                                                       southern D^incr/fr-.loncis

                                                    ^d^^L^              i Deputy Clerk
                                                A
                                         Case 3:19-mc-00254-GAG Document 1-1 Filed 07/11/19 Page 3 of 3




                                                                                                            , ^J^ffi-""?,:
UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF FLORIDA
        WILLIAM J. ZLOCH
                                                                                                              w
                                                                                                              tM
                                                                                                               MrtriTt
                                                                                                                          =034S
    CHICF UNITED STATES OISTKICT JUOOE
  ROOM 20f. MB EAST BHOWAHO BOUt.EVANO                                                                         — (Ml
 FORT 1-AyOEpOAl.E, FLORIDA 33301
        I" ^                                                                                                  PSMITIfl
               csa ;                                                                                        m»;          UtfcAOSTAOB

               a.


                (ssi >
                       -.-f

                                                         John R. Large, Assistant
                                                           Special Agent in Charge
                 C4
                 c=>                                     Departinent of che 'i'reasury
                                                         U.S. Secret Service
                                                        8375 N.W. 53rd Street, Suite 100
                                                        Miami, FL33166




                                                       33i&£./9-5-5-3   Jh,,IL,,)!,IL.,Jt,,l,l,,f,l,,[,l,,U,,,l,],,l,IJ,t,l
